Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 10 December 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John R. Guice (Reg No. 39699) on December 21, 2021. Examiner explained claims 10-11, 13-18 recite a storage device whereas they depend from 1-2, 4-9 which recite a method. The different preambles makes claims 10-11, 13-18 ambiguous. Applicant’s representative indicated in voicemail left on January 3, 2022 Applicant authorizes Examiner to cancel claims 10-11, 13-18. 

Claims 10-11, 13-18 are accordingly cancelled.  

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…configuring two neighboring ones of the stripes in each of the storage areas to form a composite stripe according to a plurality of index combinations in a mapping table, where the composite stripe includes two neighboring ones of the blocks 
 
[Claims 2, 4-9 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]


RESPONSE TO ARGUMENTS
Applicants’ arguments filed 10 December 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137